DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 December 2020.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 22, “applies” should be replaced with “applied” in the first sentence.
In paragraph 36, it appears that “lineal” should be replaced with “linear”.
In paragraph 46, it appears that “FIGURES 7 – 11” should be replaced with “FIGURES 8-12”. See paragraph 15.
Appropriate correction is required.


Claim Objections
Claims 1, 2, 8, and 11 are objected to because of the following informalities:
In line 2 of claim 1, “a one or more resin pre-impregnated sheets” should be replaced with “one or more resin pre-impregnated sheets”.
In line 2 of claim 2, “to the in a face” should be replaced with “to the face”.
In claim 8, “the de-aired sheets” should be replaced with “the flat core” or “the flat fiber core” for consistency with claim 1.
In claim 11, “the fiber core” should be replaced with “the three-dimensional molded fiber core” for consistency with claim 1.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “subjecting the flat core to appropriate pressure and temperature, for an appropriate amount of time to cure the resin in a mold”. For purposes of examination, any combination of pressure, temperature, and time that results in the resin in the mold being cured will be considered “appropriate”.
Claim 1 recites that the method results in “a substantially flat faced panel exhibiting a simulated wood figure visual effect”. For purposes of examination, this simulated wood figure visual effect is considered to inherently result from the steps recited in claim 1, particularly due to the valleys and ridges in the fiber.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the sheets” in line 3. There is insufficient antecedent basis for this limitation in the claim. Line 2 of claim 1 refers to “one or more… sheets”. As a result, there is antecedent basis for “the sheet” or “the one or more sheets” but not for “the sheets”. For purposes of examination, line 3 will be interpreted as reciting “the one or more sheets” rather than “the sheets”. Claims 2-11 are rejected based on their dependency from claim 1.
This same issue is also present in claim 3, which refers to “the pre-impregnated sheets”, in claim 5, which refers to “the sheets”, and in claim 8, which refers to “the de-aired sheets” (also note the corresponding claim objection above).
Claim 2 refers to “the resulting molded fiber core”. Use of the word “resulting” suggests that this is a reference to the panel recited in claim 1 (“resulting in a substantially flat faced panel exhibiting…”). However, use of the term “molded fiber core” suggests that this is a reference to the three-dimensional molded fiber core recited in claim 1 (“molding the flat fiber 
Claim 2 recites “applying a clear resin to the… face of the resulting molded fiber core to create a lensing effect”. This is shown in Figure 2, where the clear resin 202 is made up of a series of lens-shaped areas by virtue of the valleys and ridges in the fiber core 104. Claim 2 depends from claim 1, which recites “machining a face of the three-dimensional molded fiber core to remove portions of the valleys and ridges, resulting in a substantially flat faced panel”. This is shown in Figure 5, where the fiber core 402 is machined flat by abrasives 506 and 508. It is not apparent how applying a clear resin to the flat fiber core 402 could provide a lensing effect, as in Figure 2, suggesting that limitations from claim 1 would need to be omitted and making the scope of claim 2 unclear. For purposes of examination, claim 2 will be interpreted as though it did not contain the phrase “to create a lensing effect of the fiber material”.
This same issue also applies to claim 11.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose molding a flat fiber core into a three-dimensional molded fiber core comprising valleys and ridges and machining a face of the three-dimensional molded fiber core to remove portions of the valleys and ridges, resulting in a substantially flat faced panel, as required by claim 1.
For example, see Figures 2, 3a, and 3b of German Patent Application Publication No. DE 10 2012 218 711, where reference numerals 3 and 3' designate organic sheets made of a thermoplastic fiber composite material. See paragraphs 15-17 of the provided translation. Although valleys and ridges are formed, there is no disclosure of removing portions of the valleys and ridges by machining to produce a substantially flat faced panel, as claimed. See also U.S. Patent No. 4,657,717 (Figures 1-4 and column 7, lines 18-23) and U.S. Patent No. 2,655,978 (see column 1, lines 1-53, and Figures 1-10).
Claims 2-11 contain allowable subject matter based on their dependency from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774